Name: Commission Regulation (EEC) No 773/82 of 1 April 1982 on detailed rules governing the distillation of table wine as referred to in Article 15 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 4. 82 Official Journal of the European Communities No L 88/ 13 COMMISSION REGULATION (EEC) No 773/82 of 1 April 1982 on detailed rules governing the distillation of table wine as referred to in Article IS of Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Articles 15 (3) and 65 thereof, Whereas Council Regulation (EEC) No 701 /82 of 25 March 1982 laying down general rules on the distilla ­ tion of table wines as provided for in Article 15 of Regulation (EEC) No 337/79 (3), made it possible for wine producers to supply their wines for distillation ; Whereas, to ensure that the contracts and the supply declaration have the effect intended by Regulation (EEC) No 701 /82, it is provided that they are to be given prior approval by the intervention agency ; whereas the parties concerned must be informed in good time of the result of the approval procedure ; Whereas it should be stated that the contracts and the supply declarations must contain the infomation necessary for identification of the table wines to which they relate ; Whereas, in the absence of a Community definition of rose wine and in the interests of clarity, it should be stated that rose table wines must be treated in the same way as red table wines owing to the close economic relationship between them ; Whereas, in order to give equal treatment to all produ ­ cers when reducing the quantities of wine to be distilled referred to in the delivery contracts and decla ­ rations, distillation operations should be allowed to commence only when all the contracts and declara ­ tions have been lodged with the intervention agencies and the total quantities on offer are known ; Whereas, in order to achieve its aim fully, the distilla ­ tion measure in question should be accessible to all producers ; whereas there is a risk that persons who concluded short-term storage contracts prior to the entry into force of the distillation measure in question may be unable to take full advantage of the possibility of having their wine distilled ; whereas, accordingly, such producers should be allowed to cancel short-term storage contracts which they have already concluded, provided they conclude a delivery contract with a view to distillation ; Whereas in order to allow wine-growers and distillers or producers of wine fortified for distillation to receive prompt payment of the contract prices and aids appro ­ priate time limits should be fixed in accordance with established commercial practice ; Whereas distillation under Regulation (EEC) No 701 /82 can yield either a product with an alcoholic strength of 85 % by volume or less or a product with an alcoholic strength of 86 % by volume or more ; whereas the aid payable to the distiller is differentiated according to the product obtained ; whereas, under Article 7 (3) of Regulation (EEC) No 701 /82, an advance payment equal to the amount of the aid may be paid to the distiller after approval of the contract concerned ; whereas, however, for technical and economic reasons, the distiller is not in a position, when concluding the contract, to state which product or products he will obtain by distillation ; whereas, in order to ensure sound economic management of the system of advance payments, such payments should not exceed the amount payable in respect of distilla ­ tion products with an alcoholic strength of 85 % by volume or less ; Whereas Article 7 (3) of Regulation (EEC) No 701 /82 introduced a system of securities with a view to making advance payments of aid to distillers while guaranteeing intervention agencies against the risk of undue payments ; whereas, therefore, the time limits for payment of the advance should be fixed, as well as the time limits and detailed rules for release of the security ; Whereas the Commission and the Member States must be informed of the progress of distillation operations and must know in particular the quantities of table wine distilled, the quantities of alcohol obtained and the quantities of alcohol taken over by the interven ­ tion agencies ; whereas they must also know which Member States, if any, have decided that their inter ­ vention agency is not to buy the resulting distillation products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, (') OJ No L 54, 5 . 3 . 1979, p . 1 . 0 OJ No L 339, 15 . 12. 1981 , p . 1 . 0 OJ No L 80, 26 . 3 . 1982, p . 30 . No L 88/ 14 Official Journal of the European Communities 2. 4. 82 HAS ADOPTED THIS REGULATION : Article 1 (e) the address of the distillery or of the undertaking fortifying the wine for distillation . 3 . The declaration referred to in Article 4 ( 1 ) of Regulation (EEC) No 701 /82 and the supply contract referred to in the second indent of Article 4 (2) of that Regulation shall include the following particulars : (a) the quantity of wine to be distilled ; (b) the colour ; (c) the actual alcoholic strength ; 1 . The deadline for submitting delivery contracts to the intervention agency under Article 1 of Regulation (EEC) No 701 /82 and declarations under Article 4 ( 1 ) of the said Regulation shall be the 15th day following the entry into force of this Regulation . 2 . The wine in question shall not be distilled until the delivery contract concerned has been approved. 3 . Distillation under Regulation (EEC) No 701 /82 shall not take place before the 16th day following the deadline for submission of the contracts laid down in paragraph 1 , or after 31 August 1982. (d) the place where the wine is stored ; (e) the address of the distillery. 4. For table wine delivered to a distillery or to the plant of a producer of wine fortified for distillation, a tolerance of 1 % by volume on the actual alcoholic strength stated in the contract or the declaration shall be allowed provided that the actual alcoholic strength exceeds 9-5 % by volume.Article 2 The provisions of Regulation (EEC) No 701 /82 and of this Regulation in regard to red wine shall apply also to rose wine. Article 5 Article 3 Member States shall communicate to the Commission by telex each working day before 5 p.m., Belgian time, the information specified in Article 1 (2) of Regulation (EEC) No 701 /82. Article 6 Short-term contracts concluded under Article 7 of Regulation (EEC) No 337/79 prior to the entry into force of this Regulation shall be cancelled at the request of the producers concerned provided the lattter have concluded delivery contracts with a view to distil ­ lation under Regulation (EEC) No 701 /82. In that case, aid for short-term storage shall continue to be payable, in respect of the period during which the wine was covered by such a contact. Article 4 1 . The advance referrred to in Article 7 (3) of Regu ­ lation (EEC) No 701 /82 shall be paid within 90 days after proof has been furnished that the security has been lodged. It shall not, however, exceed the amount of the aid laid down in Article 6 ( 1 ) of that Regulation in respect of products with an alcoholic strength of 85 % by volume or less. The balance shall be paid when the security is released. 2 . For the purposes of release of the security referred to in Article 7 (3) of Regulation (EEC) No 701 /82, the proof laid down in the second subpara ­ graph of Article 7 (3) of that Regulation shall be furnished not later than 31 January 1983 . However, if the proof referred to in the first subpara ­ graph is furnished after the time limit fixed in the said subparagraph but before 1 May 1983, 80 % of the security shall be released, while the difference shall remain forfeit . If such proof is not furnished before 1 May 1983 the entire security shall be forfeit. 1 . The intervention agency responsible for appro ­ ving the supply contracts, referred to in Articles 1 ( 1 ) and 12 ( 1 ) of Regulation (EEC) No 701 /82 and the declarations referred to in Article 4 ( 1 ) of that Regula ­ tion, shall , not later than 30 days following receipt of the supply contract or of the declaration, communicate the result of the approval procedure to the parties concerned. 2 . The supply contracts referred to in Articles 1 ( 1 ) and 12 ( 1 ) of Regulation (EEC) No 701 /82 shall state : (a) the quantity, colour and actual alcoholic strength of the table wines to be distilled or fortified for distillation ; (b) the name and address of the producer ; (c) the place where the wine is stored ; (d) the name of the distiller or fortifier or the business name of the distillery or the undertaking fortifying the wine for distillation ; Article 7 1 . In the case referred to in Article 13 ( 1 ) of Regula ­ tion (EEC) No 701 /82, the wine shall be fortified for distillation not later than 15 July 1982. 2. 4. 82 Official Journal of the European Communities No L 88/ 15 2. The payment referred to in Article 14 of Regula ­ tion (EEC) No 701 /82 shall be made not later than 90 days after the total quantity of wine stated in the contract has entered the fortifier's premises. (4) of Regulation (EEC) No 701 /82 shall notify the Commission thereof not later than 30 April 1982. The information concerned shall be forwarded by the Commission to the Member States . Article 8 Article 11 1 . Distillation of the wine fortified for distillation, referred to in Article 15 of Regulation (EEC) No 701 /82, shall take place before 1 October 1982. 2. The payments referred to in Article 16 ( 1 ) of Regulation (EEC) No 701 /82 shall be made :  in cases where the procedure referred to in Article 7 (2) of that Regulation is followed, not later than 90 days after proof has been furnished that all the wine fortified for distillation obtained from wine covered by the contract referred to in Article 12 ( 1 ) of that Regulation has been distilled,  in cases where the procedure referred to in Article 7 (3) of that Regulation is followed, within 90 days after proof has been furnished that the security has been lodged. 1 . Distillers shall send to the intervention agency, not later than the 10th of every month, a statement of the quantities of wine distilled, by colour of wine, during the month elapsed, stating the quantities expressed as pure alcohol of the products which they have obtained, distinguishing those with an alcoholic strength of 86 % by volume or more from those with an alcoholic strength of 85 % by volume or less. 2. Member States shall notify the Commission by telex, not later than the 20th of every month, for the month elapsed, of  the quantities of wine distilled and the quantities, expressed as pure alcohol, of the product which they have obtained making the distinction provided for in paragraph 1 ,  the quantities of alcohol taken over by the inter ­ vention agencies, distinguishing alcohol with an alcoholic strength of 96 % by volume or more from that with an alcoholic strength of 86 % or more . 3. Member States shall communicate to the Commission, before 1 August 1982, the lists of the approved distillers and approved undertakings forti ­ fying wine for distillation as referred to in Article 17 of Regulation (EEC) No 701 /82. Article 9 Conversion into national currency of the amounts referred to in Articles 5 and 6 of Regulation (EEC) No 701 /82, shall be effected by applying the representa ­ tive rate applicable in the wine sector on 25 March 1982. Article 12 Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Member States exercizing the opinion provided for in the second subparagraph of Article 6 (2) and Article 6 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 April 1982. For the Commission Poul DALSAGER Member of the Commission